Title: To Thomas Jefferson from Samuel Mackay, 16 September 1807
From: Mackay, Samuel
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Boston, Sept. 16, 1807.
                        
                        I take the liberty to inclose for your perusal a proposal, to which I refer you. A correct and impartial
                            history of the French revolution was very much wanted. The works of this kind which have appeared, were written in the
                            heat of factions, and under the bias of party spirit; nor have any given accounts further down, than the trial and almost
                            total extinction of the royal family. The different and subsequent relations of campaigns, or political changes, have
                            formed separate, detached, and imperfect works. This will be the first that will comprise a whole history of that
                            astonishing revolution, and the continuance, which I shall give down to a general peace, will render it a complete
                            document. As an American production, I am induced to hope that it will receive a generous encouragement, to which alone it
                            must be indebted for its appearance, since the immense cost necessary to make it public will require a large capital.
                        I beg the support of yourself, and the literary gentlemen in your vicinity, and will thank you to return the
                            subscription, directed to me, No. 6, West-row, Boston, as soon as convenient. Should I obtain a liberal support within
                            three months, the work will be put to press. It will be requisite, therefore, to have the subscriptions returned within
                            that time; to enable me to pursue or relinquish at present this arduous undertaking. The work is ready for the press, and
                            will suffer no other delay, than that necessary for a correct and diligent execution of the same.
                        I have the honour to be, with much respect, Sir, Your most humble servant,
                        
                            Samuel Mackay
                            
                     Late professor of the French language in Williams’ College.
                        
                    